Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In the first paragraph on page 1 of the specification (“Related Applications”), the phrase –now U.S. Patent no. 10,279,345—should be inserted after the phrase “U.S. Patent Application No. 14/966,937, filed December 11, 2015” so as to update the status of the parent application.  
Appropriate correction is required.
Claims 3, 9-12 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite since it recites that the first side of the article comprises the detection channel.  However, claim 2 recites that the first channel passes through a thickness of the article from the first side to the second side, while also being positioned between the incubation channel located on the first side of the article and the detection channel. If the first side of the article comprises both the incubation channel and the detection channel, then the first channel cannot pass through a thickness of the article and also be located between the incubation channel and the detection channel, as recited in claim 2. The detection channel would have to be located on the second side of the article in order for the first channel to pass through a thickness of the article and also be located between the incubation channel and the detection channel. 

On line 2 of claim 12, the phrase “the sample inlet port” lacks antecedent basis since claim 12 depends from claim 2, and claim 2 does not positively recite a sample inlet port. In order for this phrase to have proper antecedent basis, claim 12 should depend from claim 8. 
On line 3 of claim 21, the phrase “the sample connector” lacks antecedent basis since line 2 of claim 21 recites “a sample collector”, not a “sample connector”. On line 5 of claim 21, the phrase “with sample inlet port” should be changed to –with the sample inlet port—. On lines 6-7 of claim 21, the phrase “wherein a first channel is positioned between the first channel and the second channel” is indefinite since it does not make proper sense. This phrase should be changed to –wherein a first channel is positioned between the incubation channel and the detection channel—so as to make proper sense. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 2, 4, 7-8, 13, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al (US 2010/0158756, submitted in the IDS filed on July 31, 2019).
Taylor et al teach of a fluidic system which comprises an article 16 having a first side 20 and a second side 22 (claim 2). The first side 20 of the article 16 comprises a channel 26 (i.e. “an incubation channel”), and the second side 22 of the article 16 comprises a channel 34 (i.e. “a detection channel”) (claims 2 and 4). While Taylor et al do not refer to the channel 26 as an “incubation” channel and the channel 34 as a “detection channel”, these channels in the article 16 could be used for “incubation” and “detection” since these are merely functional terms which the structure of the article taught by Taylor et al could perform. In addition, Taylor et al teach that the fluidic system may be used to perform immunoassays where some of the channels in the system contain a dried reagent for combining and reacting with a sample (i.e. in an “incubation channel” 26) and some of the channels in the system are used for detecting a reaction product of the immunoassay (i.e. in a “detection channel” 34). Taylor et al teach that a variety of techniques may be used to detect reaction products formed in the immunoassays using the device, including optically-based techniques (i.e. light transmission, light absorbance, light scattering, etc.). A first intervening channel 40 is in fluid communication with the channel 26 on the first side 20 of the article and with the channel 34 on the second side 22 of the article (claim 2). The first intervening channel 40 is positioned between the channel 26 and the channel 34, and passes through a thickness of the article 16 from the first side 20 to the second side 22 (claim 2). See Figure 1 in Taylor et al. Taylor et al teach that the channels in the fluidic system are microfluidic channels, and that the channels may have different sizes from one another (i.e. some channels may have large . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2010/0158756, submitted in the IDS filed on July 31, 2019). For a teaching of Taylor et al, see previous paragraphs in this Office action.
With regards to claim 3, while Taylor et al do not specifically teach that the first side 20 of the article 16 comprises the “detection” channel 34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the “detection” channel 34 in the first side 20 of the article 16 rather than the second side 22 since this configuration would allow the system to be manufactured more quickly and efficiently. It is noted however, that since claim 2 recites that the first channel is in communication with the incubation channel and the detection and is positioned between the incubation channel and the detection channel while also passing through a thickness of the article from the first side to the second side, the location of the detection channel on the first side along with the incubation channel would not be possible since this configuration would prevent the first channel from both 
With regards to claims 5-6 and 14, Taylor et al fail to teach of the same cross-sectional dimensions for width, height and volume of the channels as recited in these claims. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render the incubation channel 26  and the detection channel 34 of the fluidic system taught by Taylor et al with the same width, height and volume dimensions as recited in these claims since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges for result effective parameters such as width, height and volume using routine experimentation, and Taylor et al teach that any channel in the fluidic system can have any suitable cross-sectional dimension (i.e. height, width, volume, etc.) which depends on where the channel is positioned, how the channel is used, the size of the device, the volume of reagents intended to flow in the device, the detection method, etc., and also teach of dimensions for the channels in the ranges recited in claims 5-6 and 14 (i.e. height, width, volume, etc. of no more than 750 µm, 600 µm, 300 µm, 200 µm, 100 µm, 50 µm, 25 µm. 10 µm or 5 µm).
With regards to claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the channels 26 and 34 in the fluidic system taught by Taylor et al from a material having an optical transmission of at least 90% between 400 nm and 800 nm wavelengths of light since Taylor et al teach that a variety of techniques may be used to detect reaction products formed in the device, including optically-based techniques (i.e. light transmission, light absorbance, light scattering, etc.), and in order to . 
Claims 12, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al (US 2010/0158756, submitted in the IDS filed on July 31, 2019) in view of Linder et al (US 8,202,492, submitted in the IDS filed on July 31, 2019). For a teaching of Taylor et al, see previous paragraphs in this Office action. Taylor et al fail to teach that a sample collector is used to introduce a sample into the sample introduction port 51 of the fluidic system.
Linder et al teach of a microfluidic system and a sample collector used to introduce a liquid sample such as blood into the microfluidic system.  The sample collector 40 is used to collect a blood sample and introduce the sample into a microfluidic system 22 located on a substrate 20.  Linder et al teach that the sample collector 40 allows the sample to be introduced into the microfluidic system 22 while bypassing at least one channel in the substrate 20. Linder et al also teach that the sample collector can be in the form of an open-ended capillary tube 700, as depicted in Figure 8A, which can be used to introduce a sample into an inlet of the microfluidic system 22. The microfluidic system comprises a first section 106 including a reagent storage area 110 which is in the form of a channel 112 that includes an inlet 116 and an outlet 118 on one side of the substrate 20.  The system also comprises a second section 150 having an inlet 154, an outlet 156, a channel 158, a reaction area 160 and a waste area 174.  The reaction area 160 includes several detection zones 162, 164, 166 and 168.  As shown in Figure 3B of Linder et al, the sections 106 and 150 can be connected with an intervening channel 178 so that the outlet 118 of the reagent storage area 106 is connected to the inlet 154 of the detection area 150. In use, a sample is introduced from the sample collector 40 or 700 into the inlet 116 of the reagent storage area 106, the sample combines with the reagents in the reagent storage area 
Based upon the combination of Taylor et al and Linder et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sample collector, such as the sample collector 40 or 700 taught by Linder et al, for introducing the sample into the sample inlet port 51 of the fluidic system taught by Taylor et al since Linder et al teach that such a sample collector 40 or 700 for introducing a liquid sample such as blood into a microfluidic system is advantageous since it allows a sample to be introduced into a microfluidic system while bypassing at least one channel in the system, and such a sample collector would also help to prevent or reduce any spillage of the liquid sample upon introduction to the sample inlet port of the device taught by Taylor et al. 
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims since the closest prior art to Taylor et al, described in the above paragraphs, fails to teach or fairly suggest a fluidic device comprising both a first channel and a second channel in fluid communication with an incubation channel on a first side of the device and a detection channel on a second side of the device, wherein both the first and second channels are positioned between the incubation channel and the detection channel, and wherein both the first and second channels pass through a thickness of the device from the first side to the second side, and wherein the device further comprises a bridging channel located between the first and second channels.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Haddad et al who teach of fluidic systems comprising incubation and detection channels substantially as claimed; however, the reference to Haddad et al is not prior art against the instant claims since it was filed after the effective filing date of the instant application. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 27, 2021